Citation Nr: 1203681	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  10-41 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a lower back disability.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a mental health disorder (to include dysthymic disorder, PTSD, panic disorder, anxiety, etc.)  

3.  Entitlement to service connection for psychosis/mental disorder for the purpose of establishing eligibility to treatment. 


REPRESENTATION

Veteran represented by:	Joel Ban, Esq.



ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from February 1990 to February 1995.

This appeal comes to the Board of Veterans' Appeals (Board) from February and July 2010 rating decisions. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In October 2010, the Veteran's representative requested that he be scheduled for a Board hearing, and noted that the Veteran was frequently treated at the VAMC in Salt Lake City, Utah.  In January 2011, the representative requested that a Board hearing be held in Salt Lake City, Utah.  

The Veteran was scheduled for a videoconference hearing to take place on August 18, 2011.  However, on August 8, 2011, the Veteran's representative submitted a statement indicating that the Veteran was in the process of moving from Idaho to Colorado and would be unable to attend his scheduled hearing in Boise, Idaho.  The representative requested that the hearing be rescheduled.

Because the Veteran provided timely notice of his inability to attend the scheduled hearing, but did not withdraw his hearing request, his hearing should be rescheduled.

Additionally, because the address of record for the Veteran is now in Bellvue, Colorado, it should be clarified where the Veteran would like for his hearing to be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and determine which RO the Veteran would like to be scheduled at for his Board hearing.

2.  Then, schedule the Veteran for a Board hearing at that RO.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

